                                                                                        May 27, 2021

Via ECF

The Honorable Roanne L. Mann
United States Magistrate Judge
United States District Court
 for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:    Joint Status Report: Suffolk County Water Authority v. The Dow Chemical Co. et al.,
       No. 2:17-cv-6980-NG-RLM, and Related Cases


Dear Judge Mann:

All parties jointly submit this status report concerning their further conferrals on open issues, as
directed by Your Honor at last week’s hearing on Defendants’ motions to compel and in the
Court’s subsequent May 20, 2021 Order (ECF 177).

After coordinating schedules and some preliminary communications to help better define the areas
for discussion, all Parties engaged in a meet and confer call on May 25, 2021. Plaintiffs were
joined by one of their retained technical specialists and Defendants were joined by two of their
technical specialists. While there is follow-up work to be done, the Parties made progress toward
resolving the open issues. Below is a summary of where these issues stand.

SCWA’s test databases. Based on the initial discussions between the Parties and their technical
specialists, it appears electronic production of SCWA’s test data for the period 1970 through the
present is likely feasible. The Parties are conferring again with their technical specialists on May
28, 2021 to discuss additional particulars of this potential data export.

Distribution models. SCWA and the other Plaintiffs that have distribution models (Bethpage,
Carle Place, Garden City Park, Hicksville, Huntington/Dix Hills, Jericho, Manhasset-Lakeville,
Mineola, Plainview, Port Washington, Roslyn, South Farmingdale, and Western Nassau) are
working through technical and logistical issues but are willing to package these model files and
produce them to Defendants. Barring any technical issues, these Plaintiffs plan to produce the
modeling files by June 4, 2021.

Plaintiff New York American Water Company (“NYAW”) has also conferred with its technical
experts on NYAW’s use of distribution models and potential production methods. The modeling
software used by NYAW is different from that used by other Plaintiffs. However, NYAW has
provided information to Defendants on this issue in separate written communications and has
committed to work with Defendants to facilitate production of the data files in a timely manner.


                                             100 Montgomery Street, Suite 1410 − San Francisco, CA 94104
                                                                Office: (628) 231-2500 − sheredling.com
Hon. Roanne L. Mann
May 27, 2021
Page 2
Groundwater models. Plaintiffs have confirmed that the Hicksville, Bethpage, and Garden City
Park groundwater models are duplicative of the CDM Smith model and that the engineering firm
in possession of these models has not had access to the program that runs these models since
approximately 2008. SCWA has also again confirmed that its groundwater model is duplicative of
the CDM Smith model. Subject to agreeing on the wording for a stipulation, this issue is resolved.

Well files. Plaintiffs have agreed to prioritize for production any water supply applications and
well permits that have been digitized and have not yet been produced. Plaintiffs will determine
the extent to which additional “well files” may exist in hard copy form. SCWA will produce
digitized water supply applications and well permits by June 4, to the extent these documents have
not been produced. Once all Plaintiffs determine what, if any, remaining “well files” exist, and
when they can be produced, they will share that information promptly with Defendants.

Plaintiff New York American Water believes that it has produced the requested well information
that is within its possession, custody and control. However, because many of the impacted wells
were installed decades ago (some as far back as the 1940’s and 1950’s), and because NYAW did
not begin acquiring its systems until 2012, NYAW may not have all of the requested information.
NYAW will, however, continue searching through its records to ensure that all such information
has been located and produced. NYAW will supplement its production if any additional
information is located.

Plaintiff Hicksville Water District believes it has produced the requested well information in its
possession, but will confirm this and produce any additional responsive documents on or before
June 4, 2021.

Emails. Plaintiffs are still reviewing emails for production, and the Parties have agreed to discuss
amending their previous list of agreed upon email search terms to cut down on the universe of
emails at issue. Defendants have indicated their willingness to potentially narrow the current list
of search terms based on analytics to be provided, and Plaintiffs agreed to provide Defendants with
their proposed amendments, and any analytical data they believe supports those amendments,
including projected timing for review and production of remaining emails. In addition, Plaintiffs
have arranged for substantial additional reviewer resources, in order to expedite the completion of
document production. The Parties will have a follow-up meet-and-confer on these issues next
week.

Other items. On May 20, 2021, SCWA specified for Defendants the nine additional wells with
dioxane detections since SCWA’s prior response, and also produced a current comprehensive list
identifying all wells with dioxane detections, inclusive of those nine wells. Today, NYAW
specified for Defendants four additional wells with dioxane detections since its prior response.
Hicksville stated today that there is no change to the number or identity of the dioxane-impacted
wells listed in its Fact Sheet. The other Plaintiffs are in the process of updating the lists of wells
with dioxane detections, to the extent they differ from the lists already provided, and will begin
producing any updated lists this week.

The Parties are working to set up a follow-up call to discuss additional open issues relating to
interrogatory responses and timing for further documentary collection and production.
Hon. Roanne L. Mann
May 27, 2021
Page 3
                                              *        *        *

The parties are continuing to confer and will update the Court in the parties’ joint status report to
be submitted next week, on June 3, 2021 (the regularly scheduled status report pursuant to the
Court’s March 19, 2021 Case Scheduling Order (ECF 171)).

Respectfully submitted,


       /s/ Stephanie D. Biehl
    STEPHANIE D. BIEHL                                     JOEL ALAN BLANCHET
    stephanie@sheredling.com                               jblanchet@phillipslytle.com
    MATTHEW K. EDLING                                      ANDREW P. DEVINE
    matt@sheredling.com                                    adevine@phillipslytle.com
    VICTOR M. SHER                                         PHILLIPS LYTLE LLP
    vic@sheredling.com                                     One Canalside
    KATIE H. JONES                                         125 Main Street
    katie@sheredling.com                                   Buffalo, NY 14203
    SHER EDLING LLP                                        (716) 847-7050
    100 Montgomery St. Suite 1410
    San Francisco, CA 94104                                KEVIN T. VAN WART
    (628) 231-2500                                         kevinvanwart@kirkland.com
    Attorneys for Plaintiffs1                              NADER R. BOULOS
                                                           nboulos@kirkland.com
    SCOTT MARTIN                                           KIRKLAND & ELLIS LLP
    smartin@hausfeld.com                                   300 North LaSalle
    JEANETTE BAYOUMI                                       Chicago, IL 60654
    jbayoumi@hausfeld.com                                  (312) 862-2000
    HAUSFELD LLP                                           Attorneys for Defendant The Dow Chemical
    33 Whitehall St., 14th Floor                           Company
    New York, NY 10004
    (646) 357-1100
                                                           ROBB W. PATRYK
    RICHARD S. LEWIS                                       robb.patryk@hugheshubbard.com
    rlewis@hausfeld.com                                    FARANAK SHARON TABATABAI
    HAUSFELD LLP                                           fara.tabatabai@hugheshubbard.com
    1700 K Street, NW, Suite 650                           HUGHES HUBBARD & REED LLP
    Washington, DC 20006                                   One Battery Park Plaza
    (202) 540-7200                                         New York, NY 10004
                                                           (212) 837-6000
                                                           Attorneys for Defendant Ferro Corporation


1   The Sher Edling firm represents all Plaintiffs in these related cases except Plaintiffs New York American
    Water (19-cv-2150) and Hicksville Water District (19-cv-5632).
Hon. Roanne L. Mann
May 27, 2021
Page 4
KATIE R. BERAN                              STEPHEN C. DILLARD
kberan@hausfeld.com                         steve.dillard@nortonrosefulbright.com
HAUSFELD LLP                                NORTON ROSE FULBRIGHT US LLP
325 Chestnut Street, Suite 900              1301 McKinney, Suite 5100
Philadelphia, PA 19106                      Houston, Texas 77010
(215) 985-3270                              (713) 651-5151
Attorneys for Plaintiff Suffolk County
Water Authority                             FELICE B. GALANT
                                            felice.galant@nortonrosefulbright.com
FRANK R. SCHIRRIPA                          FAROOQ A. TAYAB
fschirripa@hrsclaw.com                      farooq.tayab@nortonrosefulbright.com
MICHAEL A. ROSE                             NORTON ROSE FULBRIGHT US LLP
mr@hachroselaw.com                          1301 Avenue of the Americas
HILLARY M. NAPPI                            New York, NY 10019
hnappi@hrsclaw.com                          (212) 318-3000
HACH ROSE SCHIRRIPA &                       Attorneys for Defendant Vulcan Materials
CHEVERIE, LLP                               Company
112 Madison Avenue - 10th Floor
New York, New York 10016                    MEGAN R. BRILLAULT
(212) 213-8311                              mbrillault@bdlaw.com
                                            DANIEL M. KRAININ
J. NIXON DANIEL, III                        dkrainin@bdlaw.com
jnd@beggslane.com                           PAULA J. SCHAUWECKER
MARY JANE BASS                              pschauwecker@bdlaw.com
mjb@beggslane.com                           BEVERIDGE & DIAMOND P.C.
BEGGS & LANE, RLLP                          477 Madison Avenue
501 Commendencia Street                     15th Floor
Pensacola, FL 32502                         New York, NY 10022
850-469-3306                                212-702-5400
                                            Attorneys for Defendant Shell Oil Company
T. ROE FRAZER, II                           DAVID J. LENDER
roe@frazer.law                              david.lender@weil.com
THOMAS ROE FRAZER, III                      JED PAUL WINER
trey@frazer.law                             jed.winer@weil.com
W. MATTHEW PETTIT                           WEIL, GOTSHAL & MANGES, LLP
mpettit@frazer.law                          767 Fifth Avenue
FRAZER PLC                                  New York, NY 10153
30 Burton Hills Blvd., Suite 450            212-310-8000
Nashville, TN 37215
615-647-0987                                DIANE P. SULLIVAN
Attorneys for Plaintiff New York American   diane.sullivan@weil.com
Water Company, Inc.                         RACHEL ANNE FARNSWORTH
                                            rachel.farnsworth@weil.com
                                            WEIL GOTSHAL & MANGES LLP
                                            17 Hulfish Street, Suite 201
Hon. Roanne L. Mann
May 27, 2021
Page 5
 PAUL J. NAPOLI                             Princeton, NJ 08542
 pnapoli@nsprlaw.com                        609-986-1120
 LILIA FACTOR                               Attorneys for Defendant The Procter &
 lfactor@napolilaw.com                      Gamble Company
 NAPOLI SHKOLNIK PLLC
 360 Lexington Avenue, 11th Floor
 New York, NY 10017
 (212) 397-1000
 Attorneys for Plaintiff Hicksville Water
 District

cc:    All Counsel of Record (by ECF)
